       Case 6:16-cv-00173-RP-AWA Document 870 Filed 07/08/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

JANE DOE 1, ET AL.                                §
                                                  §           6:16-CV-173-RP-AA
V.                                                §           Consolidated with
                                                  §           6:17-CV-228-RP-AA
BAYLOR UNIVERSITY                                 §           6:17-CV-236-RP-AA

                                              ORDER

       Before the Court are non-party Art Briles’ Motion for Protective Order (Dkt. 450), Plaintiffs’

Response and Motion to Compel (Dkt. 468), and the parties’ related response and reply briefs. On

November 15, 2019, the Court ordered any third parties with pending discovery motions to file an

advisory regarding the status of their disputes. Dkt. 721. On December 2, 2019, Briles filed an

advisory with the Court stating that he believes that his Motion to Quash (Dkt. 450) and Plaintiffs’

Motion to Compel (Dkt. 468) have been resolved. Dkt. 724. In response to an additional order,

Plaintiffs filed their an advisory on January 10, 2020, confirming that Briles had produced responsive

materials and that Plaintiffs and Briles were continuing to work together to resolve the issues. Dkt.

778.

       In light of the parties’ representations that they have resolved their discovery disputes, the

Court hereby DENIES Briles’ Motion for Protective Order (Dkt. 450) and Plaintiffs’ Response and

Motion to Compel (Dkt. 468) as MOOT without prejudice to the issues being reasserted.

       SIGNED this 8th day of July, 2020.



                                             _____________________________________
                                             ANDREW W. AUSTIN
                                             UNITED STATES MAGISTRATE JUDGE
